Citation Nr: 0800534	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-28 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to April 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

3.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records or other 
credible, supporting evidence.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103A 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f), 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in August 2004, November 2004, April 2005 and March 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

Service personnel records associated with the claims folder 
confirm that the veteran served in the United States Navy and 
was stationed in the Republic of Vietnam (RVN) from December 
1968 to December 1969.  His duty stations included Chu Lai, 
and Da Nang, RVN.  His military occupational specialty (MOS) 
included boatswain's mate, seaman and storekeeper.

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to any mental 
disorder.  On his separation medical examination of March 
1971, the veteran was clinically evaluated as entirely normal 
on the psychiatric component of the examination.  
In January 2003, the veteran was diagnosed with PTSD by a 
social worker.  In June 2004, a VA staff psychologist 
concluded that test results were consistent with PTSD.

The veteran claims his stressors were incidents that 
allegedly occurred while he was assigned to a naval support 
group in Vietnam.  He claims that he was in areas where there 
were mortar attacks, ammunition dumps explosions and that he 
was at villages that were nearly overrun by enemy attacks.  
He claims to have witnessed the death of a fellow serviceman 
and that he was present when a boat exploded while loading 
and unloading.  In November 2004, the veteran was informed 
that he needed to provide more specific information as to 
names and to identify within a period of sixty days as to 
when his alleged stressors occurred.  In response, he 
indicated that over the years he was trying to forget what 
happened in Vietnam was currently unable to provide dates 
with the required specificity or to provide details such as 
names.  His service personnel records and/or his DD-214 do 
not disclose awards or decorations indicative of combat. 

Analysis

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in- service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007). 

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).
Where, however, a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran's advanced stressors are too general and largely 
the type of anecdotal experiences that are not independently 
verifiable.  The veteran has neither alleged that any records 
were made documenting the alleged stressful events, nor 
provided corroborating evidence to verify the occurrence of 
any such claimed stressors or even sufficient details to 
enable verification.  Accordingly, inasmuch as the veteran's 
MOS was not a military occupation ordinarily associated with 
combat, the claimed in- service stressors require 
corroboration, and his claimed in- service stressors cannot 
be verified.

Although in his written statements presented in support of 
his claim, the veteran alleges that he participated in combat 
operations, these allegations are not verified by his 
personnel records.  His military decorations do not indicate 
involvement in combat and his service medical records do not 
show that he ever sustained any combat-related injuries.  In 
Wood v. Derwinski, United States Court of Appeals for 
Veterans Claims stated that, in order to trigger the duty to 
assist, appellant must do more than passively wait for 
assistance when he has information essential to his claim.  
1 Vet.App.  190, 193 (1991).  The duty to assist is not 
always a one-way street, Id.; nor is it a blind alley.  
Olson v. Principi, 3 Vet.App. 480, 483 (1992).  Because the 
veteran has not provided sufficient detail to enable 
verification of his claimed stressors, VA is unable to assist 
the veteran in obtaining corroboration from official sources.  
His involvement in combat cannot be conceded merely on the 
basis of his statements to that effect.  

Because there is no credible supporting evidence of a service 
stressor, all of the elements needed to establish service 
connection have not been shown.  Thus, service connection for 
PTSD must be denied.  

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, one essential criterion of 38 C.F.R. § 3.304(f) 
have not been met, and the Board must therefore deny the 
veteran's claim of entitlement to service connection for 
PTSD.  Although the veteran is entitled to the benefit of the 
doubt when the evidence supporting a grant of his claim and 
the evidence supporting a denial of his claim are in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-58 (1990).


ORDER

Service connection for PTSD is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


